Citation Nr: 1518950	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  12-19 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from February 1974 to October 1978.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the RO in St. Petersburg, Florida, which, in pertinent part, denied service connection for a number of disabilities.  In May 2010, the Veteran filed a notice of disagreement (NOD) only as to the service connection denials for a bilateral foot disability and hypertension.  A statement of the case (SOC) was issued in June 2012 addressing the issues of service connection for bilateral foot disability and hypertension.  In a timely filed July 2012 substantive appeal, via VA Form 9, the Veteran appealed only the issue of service connection for a foot disability, and that was the only issue certified to the Board.  The Board notes that in the March 2015 informal hearing presentation the Veteran's representative listed and briefly discussed service connection for hypertension; however, this appears to have been a mistake on the part of the Veteran's representative, as the record shows that the Veteran has withdrawn that issue from consideration by the Board.  As the representative's March 2015 informal hearing presentation was submitted more than one year after the rating decision and more than 60 days after the statement of the case, it can neither serve as a timely notice of disagreement or a timely substantive appeal.  See 38 C.F.R. §§ 20.204(c), 20.302(a),(b) (2014). 

The Veteran requested a hearing before the Board via videoconference in the July 2012 VA Form 9.  In December 2014, the Veteran was sent notice that a Board videoconference hearing was scheduled for January 27, 2015.  The record indicates that the Veteran did not attend the scheduled hearing.  As the Veteran has not presented any reason for the failure to appear at the January 2015 Board videoconference hearing, the hearing request has been withdrawn.  38 C.F.R. § 20.702 (2014).    


This case is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Outstanding and Missing Medical Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  In the March 2010 rating decision, the RO indicated that treatment records dated May 2003 through March 2010 from the Miami VA Medical Center (VAMC) were reviewed in reaching its decision.  In the June 2012 SOC, the decision review officer indicated that Miami VAMC treatment records were reviewed for the period from May 2003 through January 2012.

As noted above, the instant matter is a VBMS online appeal; however, the Veteran previously had a claims file with hard-copies of all relevant documentation.  Unfortunately, it does not appear to the Board that all of the Miami VAMC treatment records made the transition from the claims file to the online medium.  No treatment records appear in the VBMS online file for the period on and after March 2010.  As such, a remand is necessary to have these missing medical records added to the VBMS and/or Virtual VA online files.

Further, the Board notes that there is a three year gap between when the missing records end and the present.  These outstanding VA treatment records will also need to be obtained.  It is also not clear to the Board that VA has obtained all relevant Miami VAMC treatment records for the period from May 2003 through March 2010.  While the case is on remand, the AOJ should verify these records are complete.  Additionally, in an October 2009 statement, the Veteran indicated that he received treatment from the Broward VA Outpatient Clinic.  The AOJ should verify that it has obtained all relevant documents from the Broward VA Outpatient Clinic.  
For these reasons, on remand the AOJ should obtain and add to the VBMS and/or Virtual VA online files the Veteran's VA treatment records for the period on and after May 2003.

New VA Examination

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran received a VA skin examination for compensation purposes in January 2010.  At the outset, the Board notes that the January 2010 examination is not necessarily inadequate for purposes of determining whether the Veteran is entitled to service connection for a foot disability; however, the Board acknowledges that at the time the VA examination was conducted the skin conditions at issue were either resolved or were not flaring up.  Further, in the July 2012 substantive appeal, the Veteran argues that the VA examiner's opinion was based upon an inaccurate factual basis.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).

While the Board does not specifically find that the January 2010 VA skin examination was inadequate and/or based upon an inaccurate factual premise, as the instant decision must be remanded to obtain outstanding VA medical records, in light of the intermittent nature of the skin symptoms claimed to be part of a foot 

disorder, the Board will request a new VA examination to assist in determining whether the Veteran has a bilateral foot disability that is related to service.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record all VA treatment records from the Miami VAMC and Broward VA Outpatient Clinic pertaining to the treatment of the Veteran's feet, not already of record, for the period on and after May 2003.

2.  Then, schedule the Veteran for the appropriate VA examination(s) in order to assist in determining the current nature and etiology of any diagnosed bilateral foot disability.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report(s) that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The examiner should provide the following opinion:

Is it as likely as not (i.e., probability of 50 percent or more) that any currently diagnosed bilateral foot disability, including a skin disability, had its onset during a period of active service?

3.  Then, readjudicate the issue of service connection for a bilateral foot disability, to include a skin disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



